Decree of Surrogate’s Court affirmed, with costs. Held, that assuming appellants to have an equitable right to require the joint property of the makers of the claimant’s note to be first applied toward the payment of the j oint debt of the makers of the note before resort is had to the individual property of the joint makers, still such relief can only be had in a court having equitable jurisdiction. This the surrogate did not have. Appellants’ remedy, if any, is by an equitable action. All concurred; Robson, J., not sitting.